        Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 1 of 31



                  AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR A
                  CRIMINAL COMPLAINT AND SEARCH WARRANT

       I, Sean Thomas, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a "federal law enforcement officer" within the meaning of Federal Rule of

Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal

laws and duly authorized by the Attorney General to request a search warrant. I have been a

Special Agent with the Federal Bureau of Investigation ("FBI") since July 2019. I am currently

assigned to the of the FBI’s Boston Division – Worcester Resident Agency. In 2008, I attended

the New Hampshire State Police Standards and Training Academy where I was certified as a

police officer in the City of Nashua, New Hampshire and served with the department until June

2012. In October 2012, I graduated the Michigan State Police Academy where I served as a

Detective State Trooper assigned to the Major Crime Unit in Flint, Michigan (“MSP”), for over

seven years. I was also a Task Force Officer with the FBI’s Detroit-Division Safe Streets Task

Force (SSTF) and Gang Unit at the Flint Resident Agency, from 2014 to 2019.

       2.      During my tenure with MSP and FBI Task Force, I participated in numerous

violent crime investigations and have executed numerous search warrants connected to those

investigations. I have executed search warrants for both the state and federal courts, which have

resulted in arrests and the recovery of pertinent evidence related to homicides, extortions,

kidnappings, bank robberies, child pornography, drug trafficking and other major offenses. I

have experience in the investigation, apprehension, and prosecution of individuals involved in

federal criminal offenses, including investigating the use of cellular devices to commit the

offenses and the available technology that can be used by law enforcement to assist in

identifying the users of cellular devices and their present or historical location. I was also sworn
        Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 2 of 31



as an expert for cell-site analysis testimony in the 67th District Court and 7th Circuit Trial Court

for the State of Michigan.

       3.      I submit this affidavit in support of applications for: (1) a criminal complaint

charging Matthew Alden (“ALDEN”), born 1994, with violations of 18 U.S.C. § 1951, known as

the “Hobbs Act” (the “Subject Offense”); (2) a warrant authorizing the search of ALDEN’s

cellular phone assigned telephone number (508) 864-0573 (the “Subject Phone”); (3) a warrant

authorizing the search of ALDEN’s apartment, located at 89 Narrow Lane, Lancaster,

Massachusetts, accessible up the outdoor stairs in the rear of the property to the second floor,

through the door to the left, and then the first door on the right (the “Subject Property”); and (4) a

warrant authorizing the search of a 2014 black Chevrolet Sonic, bearing Massachusetts

registration 8WK676 (the “Subject Vehicle”).

       4.      As detailed below, there is probable cause to believe that ALDEN committed the

Subject Offense on February 4, 2020 and February 21, 2020.

       5.      As detailed below, there is also probable cause to believe that ALDEN has used

the Subject Phone to participate in and facilitate the Subject Offense. As such, there is probable

cause to believe that the Subject Phone contains evidence, fruits, and instrumentalities of the

Subject Offense, as described in Exhibit A.

       6.      As further detailed below, there is probable cause to believe that the Subject

Property contains evidence of crimes, contraband, fruits of crimes, or other items illegally

possessed, and property designed for use, intended for use, or used in committing crimes,

namely, the Subject Offense. A more detailed description of the Subject Property is attached

hereto as Exhibit B. A specific list of items to be searched for and seized from the Subject

Property is attached hereto as Exhibit C.

                                                  2
        Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 3 of 31



       7.      As further detailed below, there is probable cause to believe that the Subject

Vehicle contains evidence of crimes, contraband, fruits of crimes, or other items illegally

possessed, and property designed for use, intended for use, or used in committing crimes,

namely, the Subject Offense. A specific list of items to be searched for and seized from the

Subject Vehicle is attached hereto as Exhibit D.

       8.      I am familiar with the facts contained in this affidavit from my own personal

participation in this investigation, information provided by confidential source(s), and from oral

and written reports made by other FBI agents and other federal, state, and local law enforcement

agencies.

       9.      This affidavit does not contain every fact known to me with respect to this

investigation. Rather, it contains only those facts that I believe are necessary to establish

probable cause to believe that ALDEN committed the Subject Offense and probable cause for the

issuance of requested warrants authorizing the search of the Subject Phone and Subject Property.

                                    RELEVANT STATUTES

       10.     Under Title 18, United States Code, Section 1951, “whoever in any way or degree

obstructs, delays, or affects commerce or the movement of any article or commodity

in commerce, by robbery or extortion or attempts or conspires so to do, or commits or threatens

physical violence to any person or property in furtherance of a plan or purpose to do anything in

violation of this section” shall be punished.

     EVIDENCE ESTABLISHING PROBABLE CAUSE OF THE SUBJECT OFFENSE
                  AND TO SEARCH THE SUBJECT PHONE

A.     Overview of the Robberies

       11.     Since December 2019, the FBI, Massachusetts State Police, and local police


                                                   3
            Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 4 of 31



departments in Massachusetts and New Hampshire have been investigating a series of completed

bank robberies, one attempted bank robbery, and one convenience store robbery in Worcester

County and elsewhere in Massachusetts and New Hampshire. The robberies occurred on the

following locations and dates:

        x     November 21, 2019: Enterprise Bank at 237 Littleton Road, Westford,
              Massachusetts;
        x     December 2, 2019: TD Bank at 2156 Main Street in Athol, Massachusetts;
        x     December 11, 2019: Honey Farms at 134 Leominster-Shirley Road, Lunenburg,
              Massachusetts;
        x     December 12, 2019: Cornerstone Bank at 121 South Main Street, Leicester,
              Massachusetts;
        x     December 27, 2019: Avidia Savings Bank at 256 Maple Street, Marlborough,
              Massachusetts;
        x     January 10, 2020: Metro Credit Union at 1124 Worcester Road, Framingham,
              Massachusetts;
        x     January 10, 2020: TD Bank at 54 Central Street, Foxborough, Massachusetts;
        x     February 4, 2020: TD Bank at 2156 Main Street, Athol, Massachusetts;
        x     February 13, 2020: Citizens Bank at 122 North Eastern Boulevard, Nashua, New
              Hampshire; and
        x     February 21, 2020: Avidia Bank at 23 Maple Avenue, Shrewsbury, Massachusetts.

        12.      For each robbery/attempted robbery, law enforcement officers obtained video

surveillance from the robbery location and statements from witnesses. As detailed below, many

similarities exist between the robberies; for example, the robber often gave similar verbal

commands during each of the robberies. The robber always wore a face covering and black

gloves. During each robbery, the robber never brandished or indicated that he had a weapon. 1




        1
          There is discrepancy in the police reports as to the height of the robber. Although witnesses
from the Nashua, Foxborough, Framingham, Athol, and Westford locations all described the robber as
being approximately 5’10” to 6’2” in height, one witness in Leicester estimated the robber’s height to be
between 5’6” and 6’. The witnesses to the Marlborough robbery estimated the robber to be 5’8”. An
officer investigating the Framingham attempted robbery estimated the suspect to be about 5’5” based
upon the officer’s review of the security video.
                                                    4
        Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 5 of 31



       13.     In seven of the ten robberies, the robber is on video wearing a black mask:




       14.     In the remaining three robberies, the robbery is on video wearing a bandana

around his face:




       15.     In two of the robberies, the robber is on video wearing what appears to be the

same black leather jacket:




                                                5
        Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 6 of 31




       16.    In three of the robberies, the robber is on video carrying a black drawstring bag

with distinct white markings:




       17.    In five of the robberies, the robber is on video wearing a black hooded sweatshirt:




       18.    In addition to the above information, a black compact sedan was observed at or

near the site of the Marlborough, Foxborough, Nashua, and Shrewsbury robberies, around the

approximate times that the robberies occurred.
                                                 6
           Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 7 of 31



B.     The Investigation

       19.      In January 2020, FBI Agents spoke with a confidential source (“CS-1”) 2 who

advised that ALDEN was responsible for robbing the TD bank in Athol and the Cornerstone

Bank in Leicester in December 2019. According to CS-1, he/she watched the December 2nd TD

Bank (Athol) security video online after searching for information about the robbery on the

internet. CS-1 told agents that ALDEN’S stance, build, and clothing are consistent with the

subject robbing the TD bank. CS-1 identified the camouflage-colored hooded sweatshirt worn

by the robber during the Athol robbery as a match to the camouflage-colored hooded sweatshirt

CS-1 has seen ALDEN wear on prior occasions.

       20.      After the Cornerstone Bank robbery (Leicester) on December 12th, CS-1 again

searched online for information as to the robbery. CS-1 informed agents that the black leather

jacket, worn by the robber during the Leicester robbery, is a match to a black leather jacket CS-1

has seen ALDEN wear on prior occasions.

       21.      CS-1 provided the cellular number for the Subject Phone to FBI Agents and

described the Subject Phone as an Android smartphone. CS-1 further advised that ALDEN

drives a small, black Chevrolet sedan that is owned by ALDEN’s girlfriend “Kirsten.” CS-1

stated that ALDEN and “Kirsten” live together at the Subject Property.

       22.      This information was confirmed by Clinton Police Department Detective Joseph

Lefebvre, who is familiar with ALDEN from prior, unrelated police contacts. Detective




       2
          CS-1 began cooperating with law enforcement in January 2020. CS-1 does not have any prior
criminal convictions but has admitted to substance abuse in the past. CS-1 also stated that he/she has
previously sold marijuana and other controlled substances. The information provided by CS-1 has been
corroborated by the investigation generally. Law enforcement considers the information provided by CS-
1 to be reliable. CS-1 has received consideration in the form of financial assistance.
                                                  7
         Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 8 of 31



Lefebvre stated that he has seen ALDEN in a black sedan on numerous occasions from

November 2019 to present.

         23.   Law enforcement identified “Kirsten” as Kirsten Scesny. On January 9, 2020,

law enforcement conducting surveillance confirmed that the vehicle that ALDEN and Scesny

drive is the Subject Vehicle. A Directory of Motor Vehicles (DMV) query search revealed that

Scesny is the owner of the Subject Vehicle. A picture of the Subject Vehicle is below:




         24.   On February 14, 2020, this Court issued two search warrants for historical cell

data and prospective location information associated with the Subject Phone (Docket Nos. 20-

mj-4024-DHH and 20-mj-4025-DHH).

         25.   On February 18, 2020, this Court issued a GPS tracking warrant for the Subject

Vehicle (Docket No. 20-mj-4027-DHH).

         26.   In addition to the above information, I reviewed ALDEN’s criminal record.

ALDEN was previously charged in state court with both armed and unarmed robbery. In 2018,

ALDEN was convicted of larceny from a person, as well as unarmed robbery in two separate

cases.

                                                8
        Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 9 of 31



C.     More Specific Description of Robberies and Connection to ALDEN

       The November 21, 2019 Robbery

       27.     On November 21st, at approximately 5:38 pm, the robber entered the Enterprise

Bank in Westford, Massachusetts. Upon entering the bank, the suspect approached the bank

teller, demanded money, and told the teller “No dye packs or GPS.” The suspect wore a black

mask, a black hooded sweatshirt with the word “Adidas” on the left sleeve, blue/gray jeans,

sneakers, and black gloves. The suspect held a drawstring bag. Witnesses were able to observe

the suspect’s skin tone from the eyeholes in the facemask and believe the suspect to be a white

male. The suspect did not brandish a weapon or indicate he had a weapon. The teller gave the

robber $3,136.50, which the robber placed into the bag before fleeing the scene.

       The December 2, 2019 Robbery

       28.     On December 2nd, at approximately 5:30 pm, the robber entered the TD Bank in

Athol, Massachusetts. Upon entering the bank, the robber demanded money from an employee,

who initially refused, saying that the only employee on-scene with access to the money was in a

locked bathroom. Before being able to tell the employee to remain inside the restroom, the

employee exited the restroom; after which, the tellers complied with the robber’s demands for

cash. The suspect wore a camo-pattern jacket, black pants, black facemask, black gloves, and

held a camo-pattern bag. The suspect did not brandish a weapon or indicate he had a weapon.

The suspect received $987 before fleeing the scene.

       The December 11, 2019 Robbery

       29.     On December 11th, at approximately 4:05 am, the robber entered the Honey

Farms gas convenience store located at 134 Leominster-Shirley Road, Lunenburg,

Massachusetts. Upon entering the store, the suspect walked directly to the office behind the

                                                9
         Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 10 of 31



counter. Believing that the suspect was a customer searching for the restroom, the cashier (who

was on the store floor filling shelves) called out to him. The suspect turned around, told the

cashier to “get over here” and stated that he would not hurt her. The suspect then had the cashier

open the cash register. The suspect wore a black hooded sweatshirt, a black and white bandana

over his face, gray sweatpants, and black gloves. The suspect did not brandish a weapon or

indicate he had a weapon. The robber received $206.75 from the cash register before fleeing the

store.

         30.   The historical cell tower records associated with the Subject Phone reveal that on

December 11th, at approximately 3:41 am, the Subject Phone ended a call within the vicinity of

134 Leominster-Shirley Road:




         31.   According to the above image, the call connected to Cellular Tower 59089, the

apex of the blue angle, which is approximately .9 miles away from the Honey Farms store at 134

Leominster-Shirley Road (indicated by the red bubble above). The above triangulation further

indicates that at the time of the call, the Subject Phone was located to the west of Cellular Tower

59089, which is the same direction as 134 Leominster-Shirley Road. Cellular Tower 59089 is

the nearest tower to 134 Leominster-Shirley Road. The Subject Property in Lancaster is

approximately 8 miles from 134 Leominster-Shirley Road.


                                                10
       Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 11 of 31



       The December 12, 2019 Robbery

       32.     On December 12th, at approximately 5:39 pm, the robber entered the Cornerstone

Bank located at 121 South Main Street, Leicester, Massachusetts. Upon entering the bank, the

robber approached the bank teller and instructed her to give him all the money and no dye packs.

The robber told her that he was serious but did not want to hurt anybody. The robber wore a

black leather jacket, black hooded sweatshirt, tan pants, a black hat, a black and white bandana

over his face, glasses, and black gloves. The suspect did not brandish a weapon or indicate he

had a weapon. The suspect received a total of $9,906, which he placed into a dark colored

drawstring bag before fleeing the scene.

       33.     The historical cell tower records associated with the Subject Phone reveal that the

Subject Phone ended a call at approximately 6:02 pm, which is about 20 minutes after the

robbery:




       34.     According to the above image, the call connected to Cellular Tower 59701, the

apex of the blue angle, which is approximately 5 miles away from 121 South Main Street, which

is indicated by the blue dot in the image. 121 South Main Street is approximately 25 miles from

the Subject Property in Lancaster, and Cellular Tower 59701, located at 222 Millbury Street,


                                                11
       Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 12 of 31



Worcester, is located approximately 21 miles from the Subject Property in Lancaster.

       The December 27, 2019 Robbery

       35.     On December 27th, at approximately 5:25 pm, the robber entered the Avidia

Savings Bank located at 256 Maple Street, Marlborough, Massachusetts. Upon entering the

bank, the suspect approached three bank tellers and instructed them, “Give me all your money so

no one gets hurt. No dye packs, no GPS, no banded cash.” The suspect wore black shoes, black

pants, black hooded sweatshirt, black leather jacket, black globes, and a black and white bandana

over his face. Based on what witnesses could see of the suspect’s skin tone, witnesses believed

the robber to be a white male. The suspect did not brandish a weapon or indicate he had a

weapon. The suspect received a total of $3,390, which he placed into a dark colored drawstring

bag before fleeing the scene.

       36.     The historical cell records associated with the Subject Phone indicate that prior to

the robbery, the Subject Phone ended a call at approximately 5:11 pm (approximately 14 minutes

before the robbery) within the vicinity of 256 Maple Street:




       37.     According to the above image, the call connected to Cellular Tower 59153, the

apex of the blue angle, which is approximately .15 miles away from 256 Maple Street, the blue

dot. The above triangulation further indicates that at the time of the call, the Subject Phone was

                                                12
       Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 13 of 31



located to the west of Cellular Tower 59153, which is the nearest tower to 256 Maple Street.

       38.     The historical cell records associated with the Subject Phone also indicate that

after the robbery, the Subject Phone ended a call at approximately 5:31 pm (approximately 6

minutes after the robbery) within the vicinity of 256 Maple Street:




       39.     According to the above image, the Subject Phone call was received by Cellular

Tower 59153, the apex of the blue angle, which is approximately .15 miles away from 256

Maple Street. The above triangulation further indicates that at the time of the call, the Subject

Phone was located to the southeast of Cellular Tower 59153, the same direction as 256 Maple

Street. Cellular Tower 59153 is the nearest tower to 256 Maple Street. Notably, the Subject

Property in Lancaster is approximately 15 miles from 256 Maple Street, Marlborough.

       40.     In addition, law enforcement officials were able to retrieve security video from

233 Maple Street (a nearby business) depicting a black sedan parking in a parking lot directly

across the street from 233 Maple Street at 5:13 pm. The parking lot is across the street from 256

Maple Street. According to a still image of the video below, the vehicle has an emblem and

wrap-around tail lights that are consistent with those on the Subject Vehicle:




                                                13
       Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 14 of 31




       The January 10, 2020 Attempted Robbery and Completed Robbery

       41.     On January 10, 2020, at approximately 5:36 pm, the robber entered the Metro

Credit Union located at 1124 Worcester Road, Framingham, Massachusetts. The suspect wore a

dark mask, a long tan-colored pea coat, and black gloves and carried a dark colored drawstring

bag. The suspect demanded cash but ran off when no employee complied with his demand. The

suspect did not brandish a weapon or indicate he had a weapon.

       42.     That same evening, at approximately 6:20 pm (approximately 45 minutes after the

attempted robbery at Metro Credit Union), the robber entered the TD Bank located at 54 Central

Street, Foxborough, Massachusetts. The suspect wore a tan pea coat, a dark mask, and black

gloves. The suspect demanded cash from the tellers, raising his voice louder and louder until the

tellers complied. The suspect did not brandish a weapon or indicate he had a weapon. The

suspect took approximately $7,000 and placed it into a dark colored drawstring bag before

fleeing the scene.

       43.     The historical cell tower records associated with the Subject Phone indicate that

the Subject Phone ended a call at approximately 6:28 pm (approximately 8 minutes after the

robbery) within the vicinity of 54 Central Street:


                                                14
       Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 15 of 31




       44.     According to the above image, the call connected to Cellular Tower 60114, the

apex of the blue angle, which is approximately .9 miles away from 54 Central Street, the blue

dot. The above triangulation further indicates that at the time of the call, the Subject Phone was

located to the south of Cellular Tower 60114, which is the nearest tower to 54 Central Street.

The Subject Property in Lancaster is approximately 47 miles from 54 Central Street,

Foxborough.

       45.     Again, law enforcement officials were able to retrieve the security video from the

TD Bank in Foxborough. That video depicts a small black sedan in motion going southbound on

Central Street moments after the robbery, with the small wrap-around taillights as the Subject

Vehicle. A still image from that video is included below:




       46.     That video also depicts the small black sedan stopping at a stop sign seconds later,

still southbound on Central Street, with the same wrap-around headlights and location of the

brake lights as the Subject Vehicle. A still image from that video is included below:

                                                15
       Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 16 of 31




               The February 4, 2020 Robbery

       47.     On February 4th, at approximately 5:40 pm, the TD Bank located at 2156 Main

Street, Athol, Massachusetts, was robbed again, approximately two months after the December

2019 robbery. Upon entering the TD Bank, the robber demanded money from an employee.

The teller complied with the robber’s demands for cash. The suspect wore a tan colored jacket, a

pale blue long-sleeved under shirt, light colored pants, black facemask, black gloves, and carried

a black drawstring bag. The suspect did not brandish a weapon or indicate he had a weapon.

The suspect received $500 before fleeing the scene.

       48.     The historical cell records associated with the Subject Phone indicate that the

Subject Phone ended a call at approximately 6:01 pm (approximately 21 minutes after the

robbery) within the vicinity of 2156 Main Street:




                                                16
       Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 17 of 31



       49.     According to the above image, the call connected to Cellular Tower 59098, the

apex of the blue angle, which is approximately 4.9 miles from 2156 Main Street, Athol

(indicated by the blue dot above) and in the direction of travel to the Subject Property. The

above triangulation further indicates that at the time of the call, the Subject Phone was located to

the west of Cellular Tower 59098, the same direction as 2156 Main Street. Cellular Tower

59098 is one of the nearest towers to 2156 Main Street. The Subject Property in Lancaster is

approximately 34 miles from 2156 Main Street and approximately 31 miles from Cellular Tower

59098, located at 133 Rice Road in Templeton.

       50.     In addition, following the February 4, 2020 robbery, I received a call from Athol

Police Detective Peter Buck who responded to the scene. Detective Buck briefed me on the

incident and, in turn, I contacted local law enforcement for assistance with physical surveillance

at the Subject Property. At approximately 6:35 pm, Detective Lefebvre arrived and advised that

the Subject Vehicle was not parked at the Subject Property. At around 6:44 pm, Detective

Lefebvre observed the Subject Vehicle arrive at the Subject Property (approximately 64 minutes

after the Athol robbery). ALDEN exited the vehicle wearing a pale blue colored long-sleeved

shirt, a black knit hat, and light colored pants. Scesny exited the vehicle wearing a white

patterned jacket/sweatshirt with black pants. Both proceeded into the Subject Property.

       51.     At 6:54 pm, investigators obtained still images of the robber from the Athol TD

Bank security video cameras. The images showed the robber wearing a black knit hat, a tan

jacket, black mask, light colored pants, dark gloves, and a dark drawstring bag. The images were

forwarded to Detective Lefebvre, who confirmed that the robber’s light colored pants and black

knit hat were consistent in appearance to the clothing worn by ALDEN as he walked toward the

Subject Property on February 4, 2020.

                                                 17
       Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 18 of 31



       52.     Moreover, according to the still images, the robber appeared to be wearing a pale

blue long-sleeved shirt underneath the jacket (the cuff of which could be seen under the jacket),

as shown below. According to Detective Lefebvre, ALDEN arrived at the Subject Property in a

long-sleeved pale blue shirt.




       53.     I am also aware that the fastest route from the TD Bank located at 2156 Main

Street, Athol to the Subject Property takes approximately 38 minutes without traffic. The

distance is approximately 34.1 miles. The time between the Athol TD Bank robbery and

ALDEN’s arrival at the Subject Property is approximately one hour.

       The February 13, 2020 Robbery

       54.     On February 13th, at approximately 5:51 pm, the robber entered the Citizens

Bank located at 122 Northeastern Boulevard, Nashua, New Hampshire. The robber wore a tan

trench coat, red hooded sweatshirt, blue pants, black shoes, a black mask, and black gloves. One

witness observed the robber holding a black backpack. After the robber stated to the tellers,

“Give me all the money,” the tellers gave to the suspect approximately $2,000 and a dye pack.

The suspect did not brandish a weapon or indicate he had a weapon.

       55.     The following day, law enforcement officers located Citizen Bank’s red dye


                                                18
        Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 19 of 31



cartridge and approximately $300 covered in red dye in the lot behind 125 Northeastern

Boulevard. The security video from the lot depicted a black sedan enter the lot at approximately

5:39 pm (approximately 12 minutes before the robbery). 3

       56.     Security video from a business located at 115 Northeastern Boulevard depicted an

individual wearing a tan trench coat walk towards the direction of the Citizens Bank carrying a

black backpack at 5:41 pm. At 5:53 pm, the same individual was observed walking north on

Congress Street, in the direction of the parking lot behind 125 Northeastern Boulevard. The

individual’s face was not on the camera.

       57.     The historical cell records associated with the Subject Phone indicate that the

Subject Phone ended a call at 5:57 pm (approximately 6 minutes after the robbery), within the

vicinity of 122 Northeastern Boulevard:




       58.     According to the above image, the call involving the Subject Phone was received

by Cellular Tower 61251, the apex of the blue angle, which is approximately .2 miles away from

122 Northeastern Boulevard, indicated by the blue dot. The above triangulation further indicates




       3
         According to a local law enforcement officer in Nashua, New Hampshire, the video of the lot
may be fast by a few minutes.

                                                  19
         Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 20 of 31



that at the time of the call, the Subject Phone was located to the southeast of Cellular Tower

61251, the same direction as 122 Northeastern Boulevard. Cellular Tower 61251 is the nearest

tower to 122 Northeastern Boulevard. Notably, the driving distance between 122 Northeastern

Boulevard, Nashua, NH and the Subject Property in Lancaster is approximately 37 miles.

         The February 21, 2020 Robbery

         59.   On February 21st, at approximately 5:54 pm, the robber entered the Avidia Bank

located at 23 Maple Avenue in Shrewsbury, Massachusetts. The robber wore a dark winter

jacket with fur on the hood, black gloves, a black ski mask, blue jeans, and black boots. The

robber stated “Give me all your money,” upon which the tellers gave $1,028 to the robber. The

suspect did not brandish a weapon or indicate he had a weapon.

         60.   According to the GPS device that was installed on the Subject Vehicle earlier that

day, at approximately 5:42 pm (approximately 12 minutes before the robbery), the Subject

Vehicle was located at latitude/longitude (42.29435384, -71.71495735), approximately .2 miles

from 23 Maple Avenue, Shrewsbury.

         61.   According to the GPS device on the Subject Vehicle, at approximately 5:46 pm

(approximately 8 minutes before the robbery), the Subject Vehicle was located at latitude/

longitude (42.29426264, -71.71502709), approximately .2 miles from 23 Maple Avenue. The

distance between 23 Maple Avenue and the Subject Property in Lancaster is approximately 12

miles.

         62.   In addition, according to the prospective location information associated with the

Subject Phone, the Subject Phone was within the vicinity of 23 Maple Avenue at 5:34 pm and




                                                20
        Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 21 of 31



5:49 pm. 4

        63.     Investigators obtained security video from Beal Early Childhood Center, located

at 1 Maple Avenue, Shrewsbury from Febuary 20, 2020 (one day before the February 21st

robbery). The relevant security camera at Beal faces southwest, towards Hascall Street and 23

Maple Avenue (which is located approximately .1 miles away).

        64.     On Feburary 20th, at approximately 5:48 pm, the video depicts a black compact

sedan park on Hascall Street. Seconds later, an individual exited the passenger side of the

vehicle and began to walk right. At approximately 5:59 pm, the same indiviudal appeared on the

video again, entering from the leftside of the video, suggesting that the person looped around the

neighborhood. The individual was wearing a dark winter jacket with fur on the hood, depicted in

the still image below:




The jacket appears consistent in appearance with the jacket with fur hood worn by the robber one

day later on February 21st.



        4
          The prospective location information can only provide a 1058-meter radius in which the Subject
Phone is located, but does not specify the exact location of the Subject Phone.

                                                  21
       Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 22 of 31



       65.       According to the prospective location information associated with the Subject

Phone, at approximately 5:49 pm and 6:04 pm on February 20th, the Subject Phone was located

within the vicinity of 23 Maple Avenue. 5

D.     ALDEN’s Facebook Account

       66.       In addition to the information contained in paragraphs 18 through 20 above, CS-1

identified ALDEN’s Facebook profile name as “Joey G Rogann.” A portion of the “Joey G

Rogann” Facebook profile is publicly viewable. The image depicted on the Facebook profile

page is a white male, with a dark colored long beard, wearing a red hooded sweatshirt, red shoes,

black knit hat, and holding a white cup. Upon reviewing an inmate photograph of ALDEN taken

at the Worcester County House of Corrections on April 26, 2019, I am able to confirm that the

image in the Facebook profile photo is ALDEN.

       67.       Throughout his public Facebook account, ALDEN is in multiple pictures wearing

clothing similar to that worn by the robber during the robberies, including:




       5
           See footnote 4 above.

                                                 22
       Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 23 of 31



A black hooded sweatshirt:




A red hooded sweatshirt:




A black leather jacket:




                                      23
       Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 24 of 31




A dark colored fur lined jacket:




       68.     One public photograph, located on ALDEN’s Facebook profile page, is time

stamped December 20, 2019. The image portrays a Berlin, Massachusetts bank security video

footage of a subject wearing a motorcycle helmet with sunglasses, a bandana covering their face,

and a dark colored shirt robbing the bank. In the publically viewable comments, “Joey G
                                               24
       Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 25 of 31



Rogann” commented, “Does this helmet make me look fat?” “Joey G Rogann” also responded

to a comment, “this is old shit bro lol I beat the case, its clearly an Asian man anyways.”

E.     Basis for Search and Seizure of the Subject Phone

       69.      As noted above, ALDEN regularly used the Subject Phone at or near the time of

the execution of the Subject Offense. Specifically, ALDEN used the Subject Phone within 30

minutes prior to or after the robberies on December 11th, December 12th, December 27th,

January 10th, February 4th, and February 13th.

       70.      Additionally, according to CS-1, the Subject Phone is an Android smartphone.

       71.      According to the prospective location information associated with the Subject

Phone, the Subject Phone is still active.

       72.      This application requests to seize and search the Subject Phone, which is believed

to be a “smartphone,” i.e. those cell phones that are capable of serving as a wireless telephone,

digital camera, portable media player, GPS navigation device, sending and receiving text

messages and e-mails, and storing a vast range and amount of electronic data.

       73.      Based on my knowledge, training, experience, and information provided to me by

other agents, I know that computer files or remnants of such files stored on cellular phones (and

particularly smartphones) can be recovered months or years after they have been written,

downloaded, saved, deleted, or viewed locally or over the Internet. This is true because:

             a. Electronic files that have been downloaded to a storage medium can be stored for
                years at little or no cost. Furthermore, when users replace their cell phones, they
                can easily transfer the data from their old cell phone to their new phone.

             b. Even after files have been deleted, they can be recovered months or years later
                using forensic tools. This is so because when a person "deletes" a file on a smart
                phone, the data contained in the file does not actually disappear; rather, that data
                remains on the storage medium until it is overwritten by new data, which might
                not occur for long periods of time. In addition, a smartphone’s operating system

                                                  25
       Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 26 of 31



                may also keep a record of deleted data in a "swap" or "recovery" file.

             c. Similarly, files that have been viewed over the Internet are sometimes
                automatically downloaded into a temporary Internet directory or "cache." The
                browser often maintains a fixed amount of hard drive space devoted to these files,
                and the files are overwritten only as they are replaced with more recently viewed
                Internet pages or if a user takes steps to delete them.

       74.      Based on my knowledge and training and the experience of other agents with

whom I have spoken, I am aware that in order to completely and accurately retrieve data

maintained in a cell phones, to ensure the accuracy and completeness of such data, and to prevent

the loss of the data either from accidental or programmed destruction, it is often necessary that

the cell phone be seized and processed by a computer specialist in a laboratory setting rather than

in the location where it is seized. This is true because:

             a. Searching authorities may need to examine all the stored data to determine which
                particular files are evidence, fruits, or instrumentalities of criminal activity. This
                process can take weeks, depending on the volume of data stored, and it would be
                impractical to attempt this analysis on-site.

             b. Technical requirements for analyzing cell phones is a highly technical process
                requiring expertise and a properly controlled environment. It is difficult to know,
                before the search, which expert possesses sufficient specialized skill to best
                analyze the system and its data. Consequently, law enforcement agents may
                either copy the data at the premises to be searched or seize the computer
                equipment for subsequent processing elsewhere. This application seeks
                permission to search and seize cell phones either onsite or off-site in order to
                determine their true use or contents, regardless of how the contents or ownership
                appear or are described by people at the scene of the search.

                      EVIDENCE IN SUPPORT OF PROBABLE CAUSE
                         TO SEARCH THE SUBJECT PROPERTY

       75.      As stated in paragraphs 48 and 49, after the February 4th robbery, Detective

Lefebvre observed ALDEN and Scesny park the Subject Vehicle in front of the Subject Property.

After exiting the vehicle, Detective Lefebvre observed ALDEN wearing a pale blue colored

long-sleeved shirt, a black knit hat, and light colored pants. The outfit was consistent with that

                                                  26
       Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 27 of 31



worn by the robber during the second Athol robbery, which occurred approximately one hour

before Detective Lefebvre’s observations.

       76.      As such, the Subject Property there is probable cause to believe that the Subject

Property contains evidence of crimes, contraband, fruits of crimes, or other items illegally

possessed, and property designed for use, intended for use, or used in committing crimes,

namely, the Subject Offense.

       77.      According to CS-1, ALDEN’s apartment is accessible by the outdoor stairs

located in the rear of the building. To access the apartment from the front porch, one would walk

around the building, to the left, and access the stairs behind the building to the landing on the

second floor.

       78.      According to CS-1, ALDEN and Scesny live alone in the studio apartment. There

are no separate bedrooms.

       79.      This information was corroborated by the Lancaster Police Department, whom

have frequented the Subject Property on several occasions. According to the police department,

Scesny has previously called 911 on several unrelated occasions, providing the address of the

Subject Property.

       80.      According to local law enforcement, one can enter the Subject Property by

walking towards the rear of the building via a tan walkway on the west side of the house and

taking outdoor stairs to the second floor. At the top of the landing, there are two doors; one

straight ahead and one to the left. According to local law enforcement, after entering the door on




                                                 27
        Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 28 of 31



the left, the Subject Property is the first apartment to the right. 6




                        EVIDENCE IN SUPPORT OF PROBABLE CAUSE
                            TO SEARCH THE SUBJECT VEHICLE

        81.      As stated in paragraph 18, a black compact sedan was observed at or near the site

of the Marlborough, Foxborough, Nashua, and Shrewsbury robberies, around the approximate

times that the robberies occurred.

        82.      As stated in paragraphs 48 through 52, after the second Athol robbery on

February 4th, Detective Lefebvre observed ALDEN and Scesny park the Subject Vehicle in front

of the Subject Property. The fastest route from the TD Bank located at 2156 Main Street, Athol

to the Subject Property takes approximately 38 minutes without traffic, and Detective Lefebvre

observed the Subject Vehicle arrive at the Subject Property approximately one hour after the

robbery.



        6
           It should be noted that CS-1 initially identified the door on the right at the top of the stairs as the
entrance of the Subject Property. However, on February 25, 2020, law enforcement officials contacted
CS-1 and CS-1 clarified that after entering the door on the left at the top of the stairs, the Subject Property
is the first door on the right.

                                                       28
       Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 29 of 31



       83.     Although Detective Lefebvre observed ALDEN exit the Subject Vehicle at the

Subject Property still wearing the light blue long-sleeve shirt, the cuff of which could be seen

under the jacket in the still images from the robbery, Detective Lefebvre did not observe ALDEN

wearing or holding a tan jacket.

       84.     As stated in paragraph 60, on February 21st, approximately 8 minutes before the

robbery of the Avidia Bank in Shrewsbury at 23 Maple Avenue, according to the GPS device on

the Subject Vehicle, the Subject Vehicle was located at latitude/ longitude (42.29426264, -

71.71502709), approximately .2 miles from 23 Maple Avenue.

                                          CONCLUSION

       85.     Based upon the foregoing, there is probable cause to believe that Matthew

ALDEN committed the Subject Offense on February 4, 2020 and February 21, 2020, in violation

of Title 18, United States Code, Section 1951.

       86.     I further submit that probable cause exists to believe that the Subject Phone

contains fruits, evidence, and instrumentalities of the Subject Offense, as described in Exhibit A.

       87.     I further submit that probable cause exists to believe that evidence, fruits and

instrumentalities of the Subject Offense, as described in Exhibit C, will be found at the Subject

Property. Specifically, on at least one occasion, ALDEN arrived at the Subject Property wearing

what is believed to be the same shirt and pants worn during the robbery on February 4, 2020.

       88.     As a result, there is probable cause to believe that evidence, fruits and

instrumentalities of the Subject Offense, such as jackets, pants, shoes, shirts, sweatshirts, black

plastic gloves, bags, face masks, and stolen money will be found within the Subject Property.

       89.     I further submit that probable cause exists to believe that evidence, fruits and

instrumentalities of the Subject Offense, as described in Exhibit C, will be found at the Subject

                                                 29
       Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 30 of 31



Vehicle. Specifically, after the last robbery on February 21st, according to the GPS device on

the Subject Vehicle, the Subject Vehicle was located approximately .2 miles from the location of

the bank robbery.

       90.     As a result, there is probable cause to believe that evidence, fruits and

instrumentalities of the Subject Offense, such as jackets, pants, shoes, shirts, sweatshirts, black

gloves, bags, facemasks, and stolen money will be found within the Subject Vehicle.




                                                 30
         Case 4:20-mj-04031-DHH Document 3-1 Filed 02/27/20 Page 31 of 31



         ACCORDINGLY, I respectfully request that the Court:

         1) Issue the requested criminal complaint and arrest warrant;

         2) Issue a warrant authorizing investigators to search ALDEN’s cellular phone with the

            phone number (508) 864-0573, for the items described in Exhibit A; and

         3) Issue a warrant authorizing investigators to search ALDEN’s apartment located at 89

            Narrow Lane, Lancaster, Massachusetts, accessible up the outdoor stairs in the rear of

            the property to the second floor, through the door to the left, and then the first door on

            the right, described in more detail in Exhibit B, for the items described in Exhibit C.

         4) Issue a warrant authorizing investigators to search a 2014 black Chevrolet Sonic,

            bearing Massachusetts registration 8WK676 for the items described in Exhibit D.

                                               I declare that the foregoing is true and correct.



                                               _________________________________
                                               Sean Thomas
                                               Special Agent
                                               Federal Bureau of Investigation


Subscribed and sworn to before me,
this 26th
     Xx day of February, 2020.
    27


____________________________________
                               ___
                                _______
                                     ____
                                        _ __
                                        __
Honorable David H. Hennessy
United States Magistrate Judge
District of Massachusetts




                                                 31
